Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   October 27, 2017

The Court of Appeals hereby passes the following order:

A18E0017. MORGAN v. CROSS et al.

       Corey B. Morgan, a candidate for City Council of the City of Camilla, has
petitioned this Court for a stay pending appeal pursuant to OCGA § 21-2-528. Morgan
is listed on the ballot for City Council, but the local elections superintendent concluded
that his name will be removed because he does not meet the applicable residency
requirements. The superior court agreed with the superintendent’s decision. Morgan
has now filed an emergency motion for a stay pending review before this Court. See
OCGA § 21-2-528. Appellate jurisdiction over Morgan’s case, however, lies in the
Supreme Court.
       The Georgia Constitution provides that the Supreme Court of Georgia has
exclusive appellate jurisdiction over “[a]ll cases of election contest.” Ga. Const. of
1983 Art. VI, § VI, Para. II (2). The Supreme Court has determined that “the phrase
‘[a]ll cases of election contest’ as used in the 1983 Constitution includes . . .
challenges to the candidates for and results of elections[.]” Cook v. Bd. of Registrars,
291 Ga. 67, 70 (2) (a) (2) (727 SE2d 478) (2012). Thus, where a candidate seeks
review of a local authority’s decision that he is disqualified from serving in the position
because he does not satisfy the relevant residency requirement, the Supreme Court has
exclusive jurisdiction to resolve his appeal. Burgess v. Liberty County Bd. of
Elections, 291 Ga. 802, 802-803 (1) (733 SE2d 774) (2012).1


       1
          Pursuant to the Appellate Jurisdiction Reform Act of 2016, the Court of
Appeals has appellate jurisdiction over cases involving the denial of a nomination
petition in which the notice of appeal or application to appeal was filed on or after
      Here, Morgan seeks review of the local superintendent’s decision that he is
disqualified from the City Council position because he does not satisfy the residency
requirements. Accordingly, appellate jurisdiction lies in the Supreme Court, and this
emergency motion for a stay is hereby TRANSFERRED to the Supreme Court. See
id.




                                       Court of Appeals of the State of Georgia
                                               C l e r k ’ s                 O f f i c e ,
                                       Atlanta,____________________
                                                 10/27/2017
                                               I certify that the abov e is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                             , Clerk.




January 1, 2017. OCGA § 21-2-171; see Ga. L. 2016, p. 883, § 6-1 (c) (effective
date). The Act also provides that the Court of Appeals has jurisdiction to consider
an application for stay pending appeal. OCGA § 21-2-528. Here, Morgan is not
challenging a decision on his nomination petition, so these provisions do not apply.